Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lubricator recited in claims 10 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-8 and 10-15 are objected to because of the following informalities:  
In claim 1, lines 2-3, “a well” should read -- the well -- since “a well” was previously recited in line 1.
In claims 2-8, the preamble of the claims recite “…a downhole pumping tool according to claim…” but should read -- …the downhole pumping tool according to claim … –
In claims 10-15, the preamble of the claims recite “hydrate removal method according to claim …” but should read -- the hydrate removal method according to claim …-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8, 10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-8 are written as a method claim “use of” without clearly reciting method steps. Examiner is unsure whether this is an apparatus (system) or a method of use. 

Claim 1 recites “a tubing” and further recites “a well tubular metal structure”. It is unclear whether the “tubing” and the “well tubular metal structure” are the same or different tubular elements. For the purpose of examination, it is assumed that they are the same. 

Claims 5-7 and 15 are unclear. They all recites the term “preferably” followed by a range. For example, in claim 5, it’s unclear whether the pump provides suction pressure at the pump inlet of at least 5 bar, or is it at least 7 bar, etc. A broad or generic range or limitation followed by linking terms (e.g., preferably, maybe, for example, for instance, especially) and a narrower or specific range or limitation within the broad or generic range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

Claim 7 recites “wherein the pump inlet, at part of the edge, has a distance of less than 5 mm, and preferably a distance of less than 2 mm”. This is confusing and examiner is not sure whether the “distance” here is referring to the diameter of the inlet, the thickness of the inlet, or the distance from the inlet to the hydrate surface. For the purpose of examination, it is assumed to be the distance from the inlet to the hydrate surface.

Claims 10 and 12 are unclear. Claim 10 recite “circulating fluid in through the pump” and claim 12 also recites “circulating fluid in through the bailer”. These are confusing and examiner is unclear as to where the fluid is circulated, i.e., circulating fluid in / into what?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “lowering the downhole pumping tool until the pump inlet contacts the first face of the hydrate plug”. Claim 13 depend from claim 10 and 9 which recites “contacting a first face of the hydrate plug with the pump inlet”. Therefore claim 13 does not further limit claims 9 and 10. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (U.S. 2017/0114636A1), in view of Agee et al. (U.S. 5,950,732).

Regarding claim 1, Kruger et al. disclose the use of a downhole pumping tool (1, fig. 3) in a well (2) for removing a fluid sample (refer to para 0063) in a tubing (see fig. 3 and refer to para 0080) in a well (2), the downhole pumping tool (1) configured to be arranged in a well tubular metal structure (see fig. 3 and refer to para 0080) in a well (2) and comprises: 
- a pump (4, 10) having a pump inlet (9) and a pump outlet (44, see fig. 3 and refer to para 0063),
- an electric motor (56) for driving the pump (refer to para 0064), and 
- a wireline (57) for powering the electric motor (56, para 0064), the pump (4, 10) having a first end arranged closest to the wireline (57; see fig. 3) and a second end facing the fluid sample (see fig. 3 showing fluid sample drown in opening 9 as indicated by arrow), wherein the pump inlet (9) is arranged in the second end (see fig. 3), and the pump (4, 10) providing suction to the fluid sample (refer to para 0063). 
Kruger et al., in the embodiment of fig. 2, teach the same downhole pumping tool (1) used for removing a hydrate formation forming a hydrate plug (41) in the tubing in a well (2, see fig. 2 and refer to para 0062). 
However,  Kruger et al. fail to teach the downhole pumping tool for removing the  hydrate by providing suction to remove at least part of a plurality of gas molecules from the hydrate plug for dissolving at least part of the hydrate formation; the pump inlet contacts a first face of the hydrate plug.
Agee et al. (examiner will be using the embodiment of fig. 3 but refer to the collector 96 of fig. 1 for explanations not detailed by collector 130 of fig. 3) teach a system and method for removing hydrates, wherein a pump (150, fig. 3) provides suction (refer to col. 6 lines 23-32) in order to remove at least part of a plurality of gas molecules (col. 6 lines 25-30: the release of gas from hydrates 134) from the hydrate formation (134) for dissolving at least part of the hydrate formation (134, col. 6 lines 25-32). A collector (130, fig. 3 or 96, fig. 1) that is placed against the surface of the hydrate formation, the collector is used to remove the hydrates from the floor (see figs. 1, 3, and refer to col. 4 lines 50-63). A lower pressure than ambient pressure is created in collector (95) while also lowering the pressure over the hydrate sufficient to cause portions of the hydrates to be drawn into the collector 96 (refer to col. 5 lines 3-19).
Although Kruger et al., in the embodiment of fig. 2, teach expelling fluids in order to dissolve the hydrate plug, the fact that both Kruger et al. and Agee et al. utilize a suction pressure in order to either remove a fluid sample or to suction hydrate formation suggests that it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention, to have used the downhole pumping tool of Kruger et al. to remove at least part of a plurality of gas molecules from the hydrate plug 41 in the embodiment of fig. 2 by providing suction for dissolving at least part of the hydrate formation, for the purpose of unclogging the tubing being blocked by the hydrate plug.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump inlet of Kruger et al. to include a collector contacting a first face of the hydrate plug, as taught by Agee et al. for the purpose of lowering the pressure over the hydrate formation sufficient to cause portions of the hydrates to be drawn into the collector and pumping tool (refer to col. 5 lines 3-19) to further facilitate the removal of the hydrate.

Regarding claim 2, the combination of Kruger et al. and Agee et al. teach all the features of this claim as applied to claim 1 above; Agee et al. further teach wherein the suction further removes at least part of the hydrate formation (see fig. 3 and refer to col. 6 lines 23-32: further suctioning action of pump 150 further removes at least a part of the hydrate formation 134).  

Regarding claim 3, the combination of Kruger et al. and Agee et al. teach all the features of this claim as applied to claim 1 above; Kruger et al., as modified by Agee et al. further disclose wherein the pump inlet (as modified by Agee et al., the pump inlet of Kruger is now the collector) draws in at least part of the hydrate formation and/or gas molecules (as disclosed by Agee, see figs. 1, 3, and refer to col. 4 lines 50-63).  

Regarding claim 4, the combination of Kruger et al. and Agee et al. teach all the features of this claim as applied to claim 1 above; Kruger et al., as modified by Agee et al. further disclose wherein the pump outlet (44, fig. 3) releases at least part of the hydrate formation as water and gas (as disclosed by Agee, col. 5 lines 12-19: with the reduction of pressure in collector 96…the hydrates are converted to gas and water as the gas escapes from the lattice).  

Regarding claim 5, the combination of Kruger et al. and Agee et al. teach all the features of this claim as applied to claim 1 above; Kruger et al. further disclose that the pump provides a suction pressure (refer to para 0063). 
However, the combination of Kruger et al. and Agee et al. is silent to a suction pressure of at least 5 bar, preferably at least 7 bar, and even more preferably at least 10 bar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kruger et al. and Agee et al. to have a suction pressure of at least 5 bar, preferably at least 7 bar, and even more preferably at least 10 bar, so that the pressure is sufficient for lifting the hydrate molecules in the hydrate plug. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Regarding claim 6, the combination of Kruger et al. and Agee et al. teach all the features of this claim as applied to claim 1 above; Agee et al. further teach wherein the pump inlet (collector 96 or 130) is surrounded by an edge (the edge in contact with the hydrate formation), and the pump inlet contacts the first face at least along 25% of the edge, and preferably at least along 50% of the edge (the collector 96 contact 100% of the face of the hydrate, see figs. 1 and 3).  

Regarding claim 7, the combination of Kruger et al. and Agee et al. teach all the features of this claim as applied to claim 1 above; Agee et al. further teach wherein the pump inlet (collector 96 or 130), at part of the edge, has a distance of less than 5 mm, and preferably a distance of less than 2 mm (based on the 112b rejection above, the distance has been interpreted as being between the inlet and the hydrate, so as seen in figs. 1 and 3, distance is 0 mm as it’s in direct contact with the hydrate).  

Regarding claim 8, the combination of Kruger et al. and Agee et al. teach all the features of this claim as applied to claim 1 above; Kruger et al., as modified by Agee et al. further disclose wherein the pump further comprises a bailer (as taught by Agee, interior volume of collector 96 or 130) having a bailer inlet forming the pump inlet so that at least part of the hydrate formation and/or gas molecules are sucked in through the bailer (see figs. 1, 3, and refer to col. 4 lines 50-63).  

Regarding claim 9, Kruger et al. disclose method for removing fluid sample formation forming (refer to para 0063) in a tubing (see fig. 3), comprising: 
- lowering a downhole pumping tool (1) comprising a pump (4, 10) having a pump inlet (9) and a pump outlet (44, see fig. 3 and refer to para 0063), 
an electric motor (56) for driving the pump (refer to para 0064), and 
a wireline (57) for powering the electric motor (56, para 0064), the pump (4, 10) having a first end arranged closest to the wireline (57; see fig. 3) and a second end facing the fluid sample (see fig. 3 showing fluid sample drown in opening 9 as indicated by arrow), the pump inlet (9) being arranged in the second end (see fig. 3), 
- activating the pump (refer to para 0063) to provide suction through the pump inlet (9), and 
- and removing the fluid sample (refer to para 0063). 
Kruger et al., in the embodiment of fig. 2, teach the same downhole pumping tool (1) used for removing a hydrate formation forming a hydrate plug (41) in the tubing in a well (2, see fig. 2 and refer to para 0062). 
However,  Kruger et al. fail to teach a hydrate removal by suction; contacting a first face of the hydrate plug with the pump inlet; removing at least part of a plurality of gas molecules from the hydrate plug, dissolving at least part of the hydrate formation.  
Agee et al. (examiner will be using the embodiment of fig. 3 but refer to the collector 96 of fig. 1 for explanations not detailed by collector 130 of fig. 3) teach a system and method for removing hydrates, wherein a pump (150, fig. 3) provides suction (refer to col. 6 lines 23-32) in order to remove at least part of a plurality of gas molecules (col. 6 lines 25-30: the release of gas from hydrates 134) from the hydrate formation (134) for dissolving at least part of the hydrate formation (134, col. 6 lines 25-32). A collector (130, fig. 3 or 96, fig. 1) that is placed against the surface of the hydrate formation, the collector is used to remove the hydrates from the floor (see figs. 1, 3, and refer to col. 4 lines 50-63). A lower pressure than ambient pressure is created in collector (95) while also lowering the pressure over the hydrate sufficient to cause portions of the hydrates to be drawn into the collector 96 (refer to col. 5 lines 3-19).
Although Kruger et al., in the embodiment of fig. 2, teach expelling fluids in order to dissolve the hydrate plug, the fact that both Kruger et al. and Agee et al. utilize a suction pressure in order to either remove a fluid sample or to suction hydrate formation suggests that it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention, to have used the downhole pumping tool of Kruger et al. to remove at least part of a plurality of gas molecules from the hydrate plug 41 in the embodiment of fig. 2 by providing suction for dissolving at least part of the hydrate formation, for the purpose of unclogging the tubing being blocked by the hydrate plug.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump inlet of Kruger et al. to include a collector contacting a first face of the hydrate plug, as taught by Agee et al. for the purpose of lowering the pressure over the hydrate formation sufficient to cause portions of the hydrates to be drawn into the collector and pumping tool (refer to col. 5 lines 3-19) to further facilitate the removal of the hydrate.

Regarding claim 11, the combination of Kruger et al. and Agee et al. teach all the features of this claim as applied to claim 9 above; Kruger et al., as modified by Agee et al. further disclose sucking the plurality of gas molecules (as taught by Agee; refer to col. 6 lines 25-30: the release of gas from hydrates 134) into a bailer (interior space of collector 96) of the pump (4, 10, fig. 3, Kruger et al.) after passing the pump inlet (since the collector has been added to the end of downhole pumping tool of Kruger, the gas molecules are sucked into the interior space of the collector after passing the inlet). 

Regarding claim 15, the combination of Kruger et al. and Agee et al. teach all the features of this claim as applied to claim 9 above; Kruger et al. further disclose that the pump provides a suction pressure (refer to para 0063). 


Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (U.S. 2017/0114636A1), in view of Agee et al. (U.S. 5,950,732) as applied to claim 9 above and further in view of Haugland et al. (U.S. 2022/0010641A1).

	Regarding claims 10 and 12, the combination of Kruger et al. and Agee et al. teach all the features of these claims as applied to claim 9 above; however, the combination of Kruger et al. and Agee et al. fail to teach retracting the downhole pumping tool into a lubricator and circulating fluid in through the pump; retracting the downhole pumping tool into a lubricator and circulating fluid in through the bailer.  
	Haugland et al. teach a wireline tool (230, see fig. 3A, 3B) receiving fluid through an inlet (33; refer to para 0061). The wireline tool (230) is retracting at surface (see fig. 3B) into a lubricator (16, refer to para 0060) and circulating fluid into a tank (300, see figs. 2B, 3B, and para 0063) through an outlet (4) of portion (239, see fig. 3B and refer to paragraph 0064). The process of emptying the wireline tool is carried out with the lubricator in such a manner that the pressure within the lubricator is maintained at a level substantially corresponding with the well pressure (refer to para 0001). 
	Since the pump (4, 10) of Kruger has an outlet (44) and the bailer inlet (collector 96 of Agee) can be used as an outlet, and Kruger disclose collecting a fluid sample, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kruger et al. and Agee et al. to include retracting the downhole pumping tool into a lubricator and circulating fluid in through an outlet, as taught by Haugland et al., such as the outlet of the pump or the bailer, for ensuring that the pressure is maintained at a level substantially corresponding with the well pressure (refer to para 0001).

Regarding claim 13, the combination of Kruger et al., Agee et al., and Haugland et al. teach all the features of this claim as applied to claim 10 above; Kruger et al., as modified by Agee et al. further disclose lowering the downhole pumping tool (1) until the pump inlet contacts the first face of the hydrate plug (as explained in the rejection of claim 9, the collector 96 is in contact with the hydrate formation before the suctioning action begins).  

Regarding claim 14, the combination of Kruger et al., Agee et al., and Haugland et al. teach all the features of this claim as applied to claim 12 above; Agee et al. further teach activating the pump again to provide suction through the pump inlet, removing a further part of a plurality of gas molecules from the hydrate plug, and dissolving at least part of the hydrate formation (see fig. 3 and refer to col. 6 lines 23-32: further suctioning action of pump 150 further removes at least a part of the hydrate formation 134).  

However, the combination of Kruger et al., Agee et al., and Haugland et al. is silent to a suction pressure of at least 5 bar, preferably at least 7 bar, and even more preferably at least 10 bar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kruger et al. and Agee et al. to have a suction pressure of at least 5 bar, preferably at least 7 bar, and even more preferably at least 10 bar, so that the pressure is sufficient for lifting the hydrate molecules in the hydrate plug. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676